Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                      No. 04-16-00641-CV

                    IN THE ESTATE OF Jack C. GILBERT Jr., Deceased

                     From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 16-048-PR
                         Honorable Stephen B. Ables, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
It is ORDERED that appellee, James C. Gilbert, as Independent Executor of the Estate of Jack C.
Gilbert, Jr., recover his costs of this appeal from appellant, Trudy Jane Schuetze Sundin.

       SIGNED February 8, 2017.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice